ORDER
STEPTOE, JUDGE:
An application of the claimant, Anthony Ramey, for an award under the West Virginia Crime Victims Compensation Act, was filed August 20, 1992. The report of the Claim Investigator, filed October 19, 1993, recommended that an award of $4,581.90 be granted, to which the claimant filed a response in which he agreed with the recommendation as it related to economic loss, but he disagreed with the recommendation as it related to non-economic loss. An Order was issued on April 4, 1994, upholding the Claim Investigator’s recommendation, and granting a further award of $1,000.00 for pain and suffering. The claimant’s request for hearing was filed April 25, 1994. This matter came on for hearing May 18, 1995, the claimant appearing in person and by counsel, Martin P. Sheehan, Attorney at Law, and the State of West Virginia by counsel, Carol Egnatoff, Assistant Attorney General.. ■
*203The record reflects that Anthony Ramey, age 16, was the victim of criminally injurious conduct on August 26, 1990, in Clarksburg, Harrison County. Anthony Ramey was in Hardee’s restaurant and became involved in the argument with four or five juveniles males. The argument escalated as the group went outside. As a result, Anthony Ramey was punched in the head and fell to the ground. He was then kicked several times about the face and head. The incident was discovered by Clarksburg police offers, while on routine patrol, shortly after it occurred. The alleged offenders were apprehended at the scene of the crime.
Due to the severity of his injuries, Anthony Ramey was in a coma for two and one-half weeks, and permanently lost the use of his right eye. When he was healthy enough to return home, he was very irritable towards others. According to the testimony of his mother, Mary Lang, her son exhibited a lost of inappropriate behavior, and she was afraid to leave him alone with her younger children. However, she believes that her son has stopped exhibiting irritable characteristics and is doing much better.
Anthony Ramey testified that he continues to suffer short-term memory loss. He explained that he has difficulty recalling past events and learning new information. Since the .incident, he has head to re-learn algebra and devote much more concentration to comprehending written materials.
Claimant’s Exhibit No. 1, a report from Dr. Albert W. Biglan, states that, to a reasonable degree of medical certainty, Anthony Ramey’s eye condition is related to the injuries he received on August 26, 1990. The report also indicates that the injury will leave a permanent defect in the right optic nerve, and that vision will not return. Anthony Ramey explained that he can only differentiate between light and dark with his right eye. He also has trouble judging distances, and occasionally bumps into things. As a result of his eye injury, he is no longer able to go-hunting and must be extremely cautious while driving a vehicle.
Currently, Anthony Ramey is a twenty-one-year-old junior at Glenville State College. He believes that he is doing an adequate job in his classes, but expects that he would be doing better if not for his injuries.
After a careful review of the record, the Court is of the opinion that Anthony Ramey has endured a great deal of pain and suffering from the injuries he sustained on August 26, 1990. Therefore, the Court ORDERS that an additional award of $9,000.00 be granted for his pain and suffering, pursuant to the statute in effect at the time, and as set out below.
Anthony Ramey c/o Martin P. Sheehan Attorney at Law 3000 Boury Ctr. Wheeling, WV 26003 (pain & suffering) $9,000.00
ENTERED: August 30, 1995
Robert M. Steptoe, Judge